Exhibit 24.1 POWER OF ATTORNEY I hereby appoint Millard Drexler, Michael Nicholson, Joan Durkin and Maria Di Lorenzo my true and lawful attorneys-in-fact, each with full power to act without the other and each with full power of substitution, to sign on my behalf, as an individual and in the capacity stated below, and to file the Annual Report on Form 10-K of J.Crew Group, Inc. for its fiscal year ended January 30, 2016 and any amendment that such attorney-in-fact may deem appropriate or necessary. I further grant unto such attorneys and each of them full power and authority to perform each and every act necessary to be done in order to accomplish the foregoing as fully as I might do. IN WITNESS WHEREOF, I have executed this power of attorney as of the 10th day of March, 2016. Signature: /s/Millard Drexler PrintName: Millard Drexler Title: Director Signature: /s/James Coulter PrintName: James Coulter Title: Director Signature: /s/John Danhakl PrintName: John Danhakl Title: Director Signature: /s/Jonathan Sokoloff PrintName: Jonathan Sokoloff Title: Director Signature: /s/Stephen Squeri PrintName: Stephen Squeri Title: Director Signature: /s/Carrie Wheeler PrintName: Carrie Wheeler Title: Director
